Citation Nr: 1547409	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for bilateral foot disorder.

3.  Propriety of the reduction of the Veteran's VA disability benefits payment to the 10 percent level, due to conviction of, and incarceration for, a felony.

4.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for residuals of herniorrhaphy, and if so whether the claim may be allowed.

5.  Entitlement to service connection for a right knee disorder as secondary to a service-connected left knee disability.

6.  Entitlement to an increased rating in excess of 30 percent for residuals of a left distal patella fracture (left knee).

7.  Entitlement to an increased rating in excess of 20 percent for left knee instability. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1975.

This case comes before the Board of Veterans Appeals (Board) on appeal from September 2007, August 2008, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Before reaching the merits of the issue of entitlement to service connection for a left abdomen hernia the Board must first determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of herniorrhaphy.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains, in pertinent part, the January 2014 release of incarceration and parole record, June 2014 notification letter of VA disability benefits reinstated, and duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left abdomen hernia and right knee disorder as secondary to a service-connected left knee disability, entitlement to an increased rating in excess of 30 percent for residuals of a left distal patella fracture, entitlement to an increased rating in excess of 20 percent for left knee instability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2015 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issues of entitlement to service connection for a dental disorder and bilateral foot disorder.

2.  The Veteran's service-connected disabilities, combined, have been evaluated as 40 percent disabling throughout the appeal period.

3.  The Veteran was incarcerated on October [redacted], 2010 for conviction of a felony on March [redacted], 2011, and was released on January [redacted], 2014.

4.  The Veteran's VA benefits payment was properly reduced to the 10 percent rate, during the incarceration for a felony, and was reinstated to 40 percent on January [redacted], 2014.

5.  In an August 2004 VA rating decision, the claim for entitlement to service connection for residuals of herniorrhaphy was denied; the Veteran was notified of this action and of his appellate rights, but did not file a Notice of Disagreement.

6.  In a March 2006 VA rating decision, a claim for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of herniorrhaphy was not reopened; the Veteran was notified of this action and of his appellate rights, but did not file a Notice of Disagreement.

7.  The evidence received since the March 2006 VA rating decision, regarding service connection for a left abdomen hernia, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for a dental disorder and bilateral foot disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The reduction of the Veteran's VA disability benefits payment to the 10 percent level, due to conviction of, and incarceration for, a felony is proper effective from December [redacted], 2010 to January [redacted], 2014.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).

3.  The August 2004 and March 2006 VA rating decisions, regarding service connection for residuals of herniorrhaphy, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has been received since the March 2006 VA rating decision to reopen service connection for a left abdomen hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In a July 2015 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issues of service connection for a dental disorder and bilateral foot disorder.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

Rating Reduction

Here, the pertinent facts are not in dispute, and the Veteran's appeal is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the sixty-first day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  In the case of a veteran who receives compensation for service-connected disability at the 20 percent rate or higher, the veteran shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a) (payment at the 10 percent rate).  See 38 C.F.R. § 3.665(d)(1).

In this case, the Veteran has been receiving disability benefits, combined, at the 40 percent rate based on residuals of a left distal patella fracture assigned at 30 percent disabling and left knee instability assigned at 20 percent disabling since January 9, 2006.  He does not dispute that he was convicted of, and incarcerated for, a felony.  There is also no dispute that the Veteran's VA benefits payment was properly reinstated to 40 percent effective January [redacted], 2014, as notified to him in a January 2014 letter by the Agency of Original Jurisdiction in the Virtual VA electronic claims file.  Rather, he appeals the reduction of his benefits essentially asserting that the reduction caused him undue hardship.

While acknowledging the Veteran's argument, the Board notes 38 U.S.C.A. § 5313 and its implementing regulation at 38 C.F.R. § 3.665 do not contain provisions that allow incarcerated veterans to avoid reductions based on undue hardship to themselves.  Thus, the reduction was proper; however, the Board finds the Agency of Original Jurisdiction assigned the incorrect effective date of the reduction.

The Agency of Original Jurisdiction reduced the Veteran's disability benefit payment to the 10 percent payment rate, effective from May [redacted], 2011 to January [redacted], 2014.  The Agency of Original Jurisdiction used the date of conviction, March [redacted], 2011, to determine the effective date of the reduction, as opposed to the actual date of incarceration.  

The Agency of Original Jurisdiction observed the applicable laws and regulation and notified the Veteran of the reduction in February 2012 in accordance with 38 C.F.R. § 3.665(a).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  This notice also informed the Veteran of the conditions under which payments may resume upon release of incarceration, as well as the rights of his dependents to an apportionment during his incarceration.  See 38 C.F.R. § 3.665(a).

The Veteran has variously argued that he did not receive the 10 percent during the time he was incarcerated.  In fact, he was paid during at least part of the period as the incarceration was not timely determined, leading to an overpayment.  He has also asserted that a common law wife should have been paid the money.  During this time there was notice of his divorce, but no notice of other attachments, so the reduction is deemed proper.

New and Material

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of herniorrhaphy, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In an August 2004 VA rating decision, the Agency of Original Jurisdiction denied service connection for residuals of herniorrhaphy because there was no record of herniorrhaphy during his military service nor medical evidence to reflect a current disability.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the August 2004 VA rating decision.  Therefore, the August 2004 VA rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In response to the Veteran's September 2005 claim to reopen service connection for a hernia, the issue was not reopened in a March 2006 VA rating decision because no new and material evidence was received, to include some record of current treatment that could be related to military service for a hernia.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the March 2006 VA rating decision.  Therefore, the March 2006 VA rating decision is final.  Id.

At the time of the August 2004 and March 2006 VA rating decisions, the evidence of record showed the Veteran had an undescended left testicle since birth, complained of left groin pain for three weeks, and underwent excision of the contents of left inguinal canal and circumcision while in service in August 1974.  No current disability pertaining to a hernia was found while in service or during post-service private and VA treatment sessions.

The Board notes that the Veteran's service personnel records were obtained and associated with the record in February 2011.  Nevertheless, these records are not relevant to this claim on appeal because they do not show a current disability or suggested link to service, thus 38 C.F.R. § 3.156(c) does not apply. 

The additional evidence received since the March 2006 VA rating decision includes pertinent VA treatment records dated November 2008 and January 2009.  In November 2008, the Veteran presented with painful swelling in the left groin for two days after lifting a heavy television set and was diagnosed with left inguinal hernia.  In January 2009, he presented for evaluation of the left inguinal hernia, was assessed with a left infraclavicular mass, and no hernia was appreciated.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal for entitlement to service connection for a dental disorder is dismissed.

The appeal for entitlement to service connection for bilateral foot disorder is dismissed.

The reduction of the Veteran's VA disability compensation benefits due to incarceration for a felony, was proper.

As new and material evidence has been received, the claim of entitlement to service connection for a left abdomen hernia is reopened.

REMAND

A remand is needed for the issue of entitlement to service connection for a left abdomen hernia to obtain a VA examination and medical opinion.  As discussed above, the Veteran complained of left groin pain for three weeks and reportedly underwent excision of the contents of left inguinal canal and circumcision while in service in August 1974, and since separation from service he complained of left groin pain and diagnosed with a left inguinal hernia in November 2008.  As a result, a VA examination and medical opinion is needed to determine if the Veteran's diagnosis of a left inguinal hernia during the appeal period is related to military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A remand is needed for the issue of entitlement to service connection for a right knee disorder to obtain an adequate VA medical opinion on a secondary basis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In September 2007, the Veteran requested service connection for a right knee condition secondary to his service-connected left knee condition.  On VA examination in June 2008 for the joints, the examiner rendered the Veteran a diagnosis of right knee arthralgia and provided a medical opinion that the right knee disorder is not the result of the left knee condition and is more likely than not secondary to the results of aging, obesity, and musculoskeletal deconditioning due to physical inactivity.  Since then, the Veteran reiterates his initial contention of service connection on a secondary basis, as noted in the August 2009 VA Form 9 (Substantive Appeal) and at the July 2015 Board hearing.  As a result, an additional VA medical opinion is needed to determine if the Veteran's current diagnosis of right knee disorder is aggravated by his service-connected left distal patella fracture or left knee instability.  See 38 C.F.R. § 3.310 (2015).

A remand is needed to obtain additional a VA examination for the service-connected left distal patella fracture and left knee instability.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since he was last examined by a VA examiner in June 2008, the record contains additional pertinent worsening symptomatology.  Approximately two weeks later in June 2008, the Veteran presented for VA treatment with left knee cap tender to palpation after a fall stepping off the train.  Additional VA treatment records document his complaint of a buckling episode with assessment of acute exacerbation of left knee degenerative joint disease in August 2008, referral for evaluation for total knee replacement in October 2008, injection in the left knee in February 2010, ongoing complaints of pain and swelling in January 2014 after release from incarceration, and another buckling episode in February 2015.  At the July 2015 Board hearing, he testified the left knee is not getting any better, and if anything it is getting worse.  In November, he fell after the knee buckled and the meniscus tore.  He also stated that his knee constantly buckles after walking 50 to 60 feet.  In addition to use of a brace and cane, he uses a walker given to him by VA physicians.

With regard to the issue of TDIU, it was denied by the Agency of Original Jurisdiction in the September 2007 VA rating decision.  The Veteran did not file a Notice of Disagreement; however, he testified at the July 2015 Board hearing that he has not worked since 2003 and quit because of both knees hurting him everyday with walking or standing.  The Board finds this issue has been subsequently raised and is currently before the Board for appellate consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant outstanding VA treatment records dated since May 2015.  All attempts to obtain records should be documented in the claims folder.  Appellant should also report whether he has had any private treatment and if so, assist in attempting to obtain pertinent records.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of a left abdomen hernia.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current left abdomen hernia.  If no diagnosis is rendered, consider the diagnosis rendered in the November 2008 VA treatment record.

The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis originated during service or related to the Veteran's active service from July 2010 to August 2011, to include the documented complaint of left groin pain and excision of the contents of left inguinal canal in August 1974?

3.  Obtain a clarifying medical opinion from the June 2008 VA examiner or an appropriate clinician for the Veteran's claimed right knee disorder.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as knee pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current right knee disorder is caused by or aggravated by his service-connected left distal patella fracture and/or left knee instability?

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

4.  The Veteran should be afforded a VA examination for his service-connected distal patella fracture and left knee instability.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's left knee, to include impairment of the tibia and fibula and instability, utilizing the appropriate Disability Benefits Questionnaire.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physicians documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

7.  When the development requested has been completed, the issues on appeal should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  This review should include consideration of the TDIU claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


